Citation Nr: 1619730	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-46 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1996 to July 1997 and November 1999 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ), but in February 2010 he withdrew his hearing request.

This issue has previously been before the Board on several occasions, including December 2011 and April 2014, for further development, including providing a VA examination.  Such an examination was provided, and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's file in the VBMS system includes extensive additional evidence which has been obtained since the most recent waiver and supplemental statement of the case in June 2014.  Because this newly obtained evidence is relevant to the issues on appeal, initial AOJ consideration is required unless waived by the Veteran or his representative.  38 C.F.R. § 20.1304(c).

In a March 2016 letter to the Veteran, and copied to his representative, the Board asked if the Veteran wished to waive initial AOJ consideration of this relevant new evidence.  In a response dated April 2016, the Veteran requested his case be remanded to the AOJ for initial review of the new evidence.  Accordingly, this appeal is remanded for initial AOJ consideration of the relevant, newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal with consideration of all evidence received since the June 2014 supplemental statement of the case.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




